DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the RCE and amendment filed 24 August 2021.
Claims 1-6, 8-15, and 17-20 are pending. Claim 20 is newly added. Claims 7 and 16 are cancelled. Claims 1, 10, and 19 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6, 8-15, and 17-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0002353, filed 16 September 2013, hereafter Lim) and further in view of Ms (US 2010/0085216, published 8 April 2010) and further in view of Pisula et al. (US 2010/0231537, published 16 September 2010, hereafter Pisula) and further in view of Cox et al. (US 2013/0309986, published 21 November 2013, hereafter Cox).
As per independent claim 1, Lim discloses a method of operating a mobile terminal, the method comprising:
receiving a knocking input with regard to an object coming in contact with the mobile terminal (paragraphs 0007, 0012, and 0070-0075: Here, a tap input is a knock input)
performing a first operation corresponding to the knocking input (paragraphs 0007, 0012, and 0070-0075)
performing a second operation based on successively detecting the knocking input of knocking the object a predetermined number of times or more within a predetermined time period (paragraphs 0007, 0012, and 0070-0075)
wherein the second operation is set in advance based on the first operation (paragraphs 0007, 0012, and 0070-0075)

using a first sensor that detects a vibration generated by the knocking input 
detecting while the mobile terminal is in contact with an object and knocking the object
wherein the knocking the object does not knock the mobile terminal 
two or more different operations corresponding to different positions of the knocking input, relative to the mobile terminal
However, Ms, which is analogous to the claimed invention because it is directed toward identifying knocking on an object on which a device rests, discloses: 
using a first sensor that detects a vibration generated by the knocking input at a first position relative to the mobile terminal (Figure 2; paragraphs 0008 and 0060: Here, the sensor may be a microphone and/or a vibration sensor)
detecting while the mobile terminal is in contact with an object and knocking the object (Figures 2 and 4; paragraph 0041) 
wherein the knocking the object does not knock the mobile terminal (Figures 2 and 4; paragraph 0041: Here, a knocking on an object, such as a table, is detected) 
two or more different operations corresponding to different positions of the knocking input, relative to the mobile terminal (Figure 4; paragraph 0052)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ms with Lim, with a reasonable expectation of success, as it would have enables a user to control a device on a larger surface than the device touchscreen. This would have provided the user the advantage of controlling a device without interacting with a device screen. This would be useful when a user’s device screen is damaged or inaccessible to him/her.
Lim fails to specifically disclose:
displaying a music play screen including information about a song that is currently played
when performing the first operation is reproducing a next song of a currently played song or a previous song of the currently played song
wherein the performing the second operation is continuously jumping to next songs or to previous songs each time the knocking input of knocking the object is detected among the number of successively detected knocking inputs within the predetermined time period and reproducing a finally jumped song based on the knocking input being detected after the predetermined time period
However, Pisula discloses:
displaying a music play screen including information about a song that is currently being played (Figure 5BBB: Here information about a song, such as title “This is Your Brain On Love” and the artist “WNYC’s Radio Lab” are displayed)
when performing the first operation is reproducing a next song of a currently played song or a previous song of the currently played song (Figure 5BBB, item 5210-1: Here, a user selects an arrow pointing to the right to advance to the next song and an arrow pointing to the left to return to previous song)
wherein the performing the second operation comprises: 
(i) continuously jumping to next songs based on the successively detected inputs within the predetermined time period and reproducing a finally jumped song based on the input being detected after the predetermined time period (Figure 5BBB; paragraphs 0417 and 0421: Here, a time period is associated with touch inputs. Successive inputs to either the next or previous song within the time period causes advancing forward or backward corresponding to the number of times the input is received within the time period) or
(ii) continuously jumping to previous songs based on the successively detected inputs within the predetermined time period and reproducing a finally jumped song based on the input being detected after the predetermined time period
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Pisula with Lim, with a reasonable expectation of success, as it would have enabled a user to advance track or reverse tracks based on location of knocking. This would have enabled a user to easily navigate musical content based on knocking inputs.
Finally, Lim fails to disclose:
continuously jumping to next songs or previous songs, based on input within the predetermined time period, until another input is received after the predetermined time period, and reproducing a finally jumped song based on the another input that is received after the predetermined time period
However, Cox which is analogous to the claimed invention because it is directed toward controlling playback of audio content, discloses continuously jumping to next songs or to previous songs, based on input within the predetermined time period, until another input is received after the predetermined time period, and reproducing a finally jumped song based on the another input that is received after the predetermined time period (paragraph 0173). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cox with Lim, with a reasonable expectation of success, as it would have allowed a user to scan tracks until he/she arrives at one he/she wishes to play. This would have allowed them to perform one input operation, instead of several successive operations, thus improving the user experience.
As per dependent claim 2, Lim, Ms, Pisula, and Cox disclose the limitations similar to those in claim 1, and the same rejection is incorporate herein. Ms discloses receiving of the knocking input further comprises detecting by a second sensor, a sound generated due to the knocking of the object (Figure 2; paragraphs 0008 and 0060: Here, the sensor may be a microphone and/or a vibration sensor). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ms with Lim, with a reasonable expectation of success, as it would have enables a user to control a device on a larger surface than the device touchscreen. This would have provided the user the advantage of controlling a device without interacting with a device screen. This would be useful when a user’s device screen is damaged or inaccessible to him/her.
As per dependent claim 3, Lim, Ms, Pisula, and Cox disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Ms discloses wherein the object is a table on which the mobile terminal is placed, and the detecting the knocking input comprises detecting a knocking input of knocking on the table (Figure 2; paragraph 0041). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ms with Lim, with a reasonable expectation of success, as it would have enables a user to control a device on a larger surface than the device touchscreen. This would have provided the user the advantage of controlling a device without interacting with a device screen. This would be useful when a user’s device screen is damaged or inaccessible to him/her.
As per dependent claim 4, Lim discloses the method further comprising displaying a program execution screen wherein the first operation and the second operation are based on characteristics of the program execution screen (paragraphs 0099-0100).
As per dependent claim 5, Lim discloses wherein the first operation is set in advance in the mobile terminal to correspond to the knocking input (paragraphs 0007-0008).
As per dependent claim 6, Lim disclose wherein the first operation is based on a property of a screen displayed on a display unit of the mobile terminal and a kind of the knocking input received by the mobile terminal (paragraphs 0070-0075: Here, a tap and double tap are two different kinds of knocking input).
As per dependent claim 8, Lim, Ms, Pisula, and Cox disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Lim fails to specifically disclose displaying a music play screen, wherein the performing of the first operation comprises reproducing a next song of a currently played song when the knocking input is received from a right side of the mobile terminal and reproducing a previous song of the currently played song when the knocking input is received from a left side of the mobile terminal. However, Pisula discloses displaying a music play screen, wherein the performing of the first operation comprises reproducing a next song of a currently played song when the knocking input is received from a right side of the mobile terminal and reproducing a previous song of the currently played song when the knocking input is received from a left side of the mobile terminal (Figure 5BBB; paragraphs 0417 and 0421). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Pisula with Lim, with a reasonable expectation of success, as it would have enabled a user to advance track or reverse tracks based on location of knocking. This would have enabled a user to easily navigate musical content based on knocking inputs.
As per dependent claim 9, Lim, Ms, Pisula, and Cox disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Lim fails to specifically disclose displaying a music play screen, wherein the performing of the second operation comprises continuously jumping to next songs when the knocking input is successively received from a right side of the mobile terminal, and continuously jump to previous songs when the knocking input is successively received from a left side of the mobile terminal. However, Pisula discloses displaying a music play screen, wherein the performing of the second operation comprises continuously jumping to next songs when the knocking input is successively received from a right side of the mobile terminal, and continuously jump to previous songs when the knocking input is successively received from a left side of the mobile terminal (Figure 5BBB; paragraphs 0417 and 0421: Here, one knocking input causes the song to advance/reverse a single song. Subsequent knockings would similarly cause the track to advance again). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Pisula with Lim, with a reasonable expectation of success, as it would have enabled a user to advance track or reverse tracks based on location of knocking. This would have enabled a user to easily navigate musical content based on knocking inputs.
As per independent claim 10, Lim discloses a mobile terminal comprising:
a display unit configured to display information processed by the mobile terminal (claim 15)
a processor (paragraphs 0099 and 0104) configured to:
receiving a knocking input with regard to an object coming in contact with the mobile terminal (paragraphs 0007, 0012, and 0070-0075: Here, a tap input is a knock input)
performing a first operation corresponding to the knocking input (paragraphs 0007, 0012, and 0070-0075)
performing a second operation based on successively detecting the knocking input of knocking the object a predetermined number of times or more within a predetermined time period (paragraphs 0007, 0012, and 0070-0075)
wherein the second operation is set in advance based on the first operation (paragraphs 0007, 0012, and 0070-0075)
Lim fails to specifically disclose: 
using a first sensor that detects a vibration generated by the knocking input 
detecting while the mobile terminal is in contact with an object and knocking the object
wherein the knocking the object does not knock the mobile terminal 
two or more different operations corresponding to different positions of the knocking input, relative to the mobile terminal
However, Ms, which is analogous to the claimed invention because it is directed toward identifying knocking on an object on which a device rests, discloses: 
using a first sensor that detects a vibration generated by the knocking input at a first position relative to the mobile terminal (Figure 2; paragraphs 0008 and 0060: Here, the sensor may be a microphone and/or a vibration sensor)
detecting while the mobile terminal is in contact with an object and knocking the object (Figures 2 and 4; paragraph 0041) 
wherein the knocking the object does not knock the mobile terminal (Figures 2 and 4; paragraph 0041: Here, a knocking on an object, such as a table, is detected) 
two or more different operations corresponding to different positions of the knocking input, relative to the mobile terminal (Figure 4; paragraph 0052)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ms with Lim, with a reasonable expectation of success, as it would have enables a user to control a device on a larger surface than the device touchscreen. This would have provided the user the advantage of controlling a device without interacting with a device screen. This would be useful when a user’s device screen is damaged or inaccessible to him/her.
Lim fails to specifically disclose:
displaying a music play screen including information about a song that is currently played
when performing the first operation is reproducing a next song of a currently played song or a previous song of the currently played song
wherein the performing the second operation is continuously jumping to next songs or to previous songs each time the knocking input of knocking the object is detected among the number of successively detected knocking inputs within the predetermined time period and reproducing a finally jumped song based on the knocking input being detected after the predetermined time period
However, Pisula discloses:
displaying a music play screen including information about a song that is currently being played (Figure 5BBB: Here information about a song, such as title “This is Your Brain On Love” and the artist “WNYC’s Radio Lab” are displayed)
when performing the first operation is reproducing a next song of a currently played song or a previous song of the currently played song (Figure 5BBB, item 5210-1: Here, a user selects an arrow pointing to the right to advance to the next song and an arrow pointing to the left to return to previous song)
wherein the performing the second operation comprises: 
(i) continuously jumping to next songs based on the successively detected inputs within the predetermined time period and reproducing a finally jumped song based on the input being detected after the predetermined time period (Figure 5BBB; paragraphs 0417 and 0421: Here, a time period is associated with touch inputs. Successive inputs to either the next or previous song within the time period causes advancing forward or backward corresponding to the number of times the input is received within the time period) or
(ii) continuously jumping to previous songs based on the successively detected inputs within the predetermined time period and reproducing a finally jumped song based on the input being detected after the predetermined time period (Figure 5BBB; paragraphs 0417 and 0421: Here, a time period is associated with touch inputs. Successive inputs to either the next or previous song within the time period causes advancing forward or backward corresponding to the number of times the input is received within the time period)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Pisula with Lim, with a reasonable expectation of success, as it would have enabled a user to advance track or reverse tracks based on location of knocking. This would have enabled a user to easily navigate musical content based on knocking inputs.
Finally, Lim fails to disclose:
continuously jumping to next songs or previous songs, based on input within the predetermined time period, until another input is received after the predetermined time period, and reproducing a finally jumped song based on the another input that is received after the predetermined time period
However, Cox which is analogous to the claimed invention because it is directed toward controlling playback of audio content, discloses continuously jumping to next songs or to previous songs, based on input within the predetermined time period, until another input is received after the predetermined time period, and reproducing a finally jumped song based on the another input that is received after the predetermined time period (paragraph 0173). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cox with Lim, with a reasonable expectation of success, as it would have allowed a user to scan tracks until he/she arrives at one he/she wishes to play. This would have allowed them to perform one input operation, instead of several successive operations, thus improving the user experience.
With respect to claims 11-15 and 17-18, the applicant discloses the limitations substantially similar to those in claims 2-6 and 8-9, respectively. Claims 11-15 and 17-18 are similarly rejected.
With respect to claims 19, the applicant discloses the limitations substantially similar to those in claim 1. Claim 19 is similarly rejected.
As per independent claim 20, Lim discloses a method of operating a mobile terminal, the method comprising:
receiving a knocking input with regard to an object coming in contact with the mobile terminal (paragraphs 0007, 0012, and 0070-0075: Here, a tap input is a knock input)
performing a first operation corresponding to the knocking input (paragraphs 0007, 0012, and 0070-0075)
performing a second operation based on successively detecting the knocking input of knocking the object a predetermined number of times or more within a predetermined time period (paragraphs 0007, 0012, and 0070-0075)
wherein the second operation is set in advance based on the first operation (paragraphs 0007, 0012, and 0070-0075)
Lim fails to specifically disclose: 
using a first sensor that detects a sound generated by the knocking input 
detecting while the mobile terminal is in contact with an object and knocking the object
wherein the knocking the object does not knock the mobile terminal 
two or more different operations corresponding to different positions of the knocking sound, relative to the mobile terminal
However, Ms, which is analogous to the claimed invention because it is directed toward identifying knocking on an object on which a device rests, discloses: 
using a first sensor that detects a sound generated by the knocking input at a first position relative to the mobile terminal (Figure 2; paragraphs 0008 and 0060: Here, the sensor may be a microphone and/or a vibration sensor)
detecting while the mobile terminal is in contact with an object and knocking the object (Figures 2 and 4; paragraph 0041) 
wherein the knocking the object does not knock the mobile terminal (Figures 2 and 4; paragraph 0041: Here, a knocking on an object, such as a table, is detected) 
two or more different operations corresponding to different positions of the knocking sound, relative to the mobile terminal (Figure 4; paragraph 0052)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ms with Lim, with a reasonable expectation of success, as it would have enables a user to control a device on a larger surface than the device touchscreen. This would have provided the user the advantage of controlling a device without interacting with a device screen. This would be useful when a user’s device screen is damaged or inaccessible to him/her.
Lim fails to specifically disclose:
displaying a music play screen including information about a song that is currently played
when performing the first operation is reproducing a next song of a currently played song or a previous song of the currently played song
wherein the performing the second operation is continuously jumping to next songs or to previous songs each time the knocking input of knocking the object is detected among the number of successively detected knocking inputs within the predetermined time period and reproducing a finally jumped song based on the knocking input being detected after the predetermined time period
However, Pisula discloses:
displaying a music play screen including information about a song that is currently being played (Figure 5BBB: Here information about a song, such as title “This is Your Brain On Love” and the artist “WNYC’s Radio Lab” are displayed)
when performing the first operation is reproducing a next song of a currently played song or a previous song of the currently played song (Figure 5BBB, item 5210-1: Here, a user selects an arrow pointing to the right to advance to the next song and an arrow pointing to the left to return to previous song)
wherein the performing the second operation comprises: 
(i) continuously jumping to next songs based on the successively detected inputs within the predetermined time period and reproducing a finally jumped song based on the input being detected after the predetermined time period (Figure 5BBB; paragraphs 0417 and 0421: Here, a time period is associated with touch inputs. Successive inputs to either the next or previous song within the time period causes advancing forward or backward corresponding to the number of times the input is received within the time period) or
(ii) continuously jumping to previous songs based on the successively detected inputs within the predetermined time period and reproducing a finally jumped song based on the input being detected after the predetermined time period
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Pisula with Lim, with a reasonable expectation of success, as it would have enabled a user to advance track or reverse tracks based on location of knocking. This would have enabled a user to easily navigate musical content based on knocking inputs.
Finally, Lim fails to disclose:
continuously jumping to next songs or previous songs, based on input within the predetermined time period, until another input is received after the predetermined time period, and reproducing a finally jumped song based on the another input that is received after the predetermined time period
However, Cox which is analogous to the claimed invention because it is directed toward controlling playback of audio content, discloses continuously jumping to next songs or to previous songs, based on input within the predetermined time period, until another input is received after the predetermined time period, and reproducing a finally jumped song based on the another input that is received after the predetermined time period (paragraph 0173). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Cox with Lim, with a reasonable expectation of success, as it would have allowed a user to scan tracks until he/she arrives at one he/she wishes to play. This would have allowed them to perform one input operation, instead of several successive operations, thus improving the user experience.

Response to Arguments
Applicant's arguments filed 24 August 2021 have been fully considered but they are not persuasive.
The applicant’s argues that the prior art fails to disclose performing operations based “on whether the vibration generated by the knocking input is at a first position relative to the mobile terminal is detected or the vibration generated by the knocking input at a second position relative to the mobile terminal is detected, the second position being opposite to the first position, different operations are performed (page 12).” The examiner respectfully disagrees.
Ms discloses using a first sensor that detects a vibration generated by the knocking input at a first position relative to the mobile terminal (Figure 2; paragraphs 0008 and 0060). This sensor may be a microphone and/or a vibration sensor. Ms further discloses performing different operations based upon the quantity and interval of these impacts (paragraph 0011). The position of these impacts may be identified based on a plurality of signal parameters (Figure 4; paragraph 0052).
While Ms does not specifically disclose that the first and second operations are opposite each other, Pisula discloses two operations, a track forward and track backward operation, opposite each other on a user interface (Figure 5BBB). Specifically, the double triangle pointing right advances the track while the double triangle left returns to the previous track. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have implemented the forward/backward interface of Pisula with the knocking inputs of Ms in order to allow for knocking on different sides of a device in order to advance a track forward/backward. This separation of would have allowed for an easier differentiation between the two commands and provided the user with a more accurate knocking interface. Therefore, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144